





April 1, 2003


Dave Bassin





 
Re:
Amendment to Employment Agreement



Dear Dave:


This letter confirms our agreement and shall serve to amend the January 1, 2003
Employment Agreement between you and the Company in accordance with the
following:




(a)  Additional Pay


Paragraph 3 and section h Additional Pay, sentence one shall be amended to read
as follows:


If there is a Change in Control (as defined in paragraph 5(e) herein) by April
1, 2004, and the Executive is employed by the Company upon the Change in
Control, and, in the sole judgment and discretion of the Company, the Executive
has satisfactorily performed all assigned duties, including using his best
efforts to facilitate a Change in Control, the Company shall award the Executive
up to fifty-two (52) weeks base pay, minus such deductions as may be required by
law or reasonably requested by the Executive.
 

(b)  
 Continuing Effectiveness of Employment Agreement

 
Except as modified herein, the Employment Agreement dated January 1, 2003, shall
remain in full force and effect in accordance with their respective terms. 


If the foregoing is satisfactory, please so indicate by signing and returning to
me the enclosed copy of this Letter Agreement whereupon this will constitute the
agreement of the parties with respect to the subject matter referenced herein.
 


Very truly yours,






VENTIV HEALTH, INC.


By: _/s/ Eran Broshy_________________   
Eran Broshy
Chief Executive Officer  




Accepted and agreed to by:_ /s/ David Bassin ____  Dated:_____________     
NAME